                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

KEVIN COVINGTON,                              )
                                              )
                   Plaintiff,                 )
                                              )
             vs.                              )            Case No. 4:18-CV-01667-AGF
                                              )
CARLINA STUCKEY-PARCHMON,                     )
et al.,                                       )
                                              )
                   Defendants.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant St. Louis County’s (“County”)

motion (ECF No. 38) to dismiss Plaintiff Kevin Covington’s amended complaint,

pursuant to Federal Rule of Civil Procedure 12(b)(6). For the reasons set forth below, the

Court will grant the motion in part and deny it in part.

                                      BACKGROUND

       Taken as true for the purpose of this motion, the facts alleged in the amended

complaint are as follows. Plaintiff has been held as a pretrial detainee at the County jail

from March 2017 to the present. Throughout this time, he has suffered from epilepsy and

hypertension and has therefore been prescribed the following daily medications: Dilantin,

Phenobarbital, and Verapamil. On five occasions between May 10 and September 16,

2018, Defendant Carlina Stuckey-Parchmon, a nurse at the jail, refused to give Plaintiff

his medications.
       Specifically, on or about May 10, 2018, Stuckey-Parchmon refused to give

Plaintiff his medications, stating that Plaintiff “would have to get his medications from

someone else.” ECF No. 33 at ¶ 12. Both Plaintiff and the housing unit officer at the

time, Officer Robeinson,1 asked Stuckey-Parchmon the reason for her refusal, but

Stuckey-Parchmon did not respond. Robeinson therefore contacted a supervisor, and

seven hours later, another nurse brought Plaintiff his medications.

       On June 6, 2018, Stuckey-Parchmon again refused to give Plaintiff medications

even though Stuckey-Parchmon was regularly dispensing medications to all other inmates

in the unit. Stuckey-Parchmon told Plaintiff and the housing unit manager at the time,

Officer Hayden, that she “did not have to give [Plaintiff] shit,” and did not “have to give

a reason why.” Id. ¶ 18. Hayden then informed a supervisor, Lieutenant Beard, who

asked Stuckey-Parchmon the reason for her refusal. Stuckey-Parchmon informed Beard

that she had no reason but that she just would not serve Plaintiff.2

       Following these incidents, on September 14, 15, and 16, 2018, Stuckey-Parchmon

again refused to give Plaintiff his medications.3 On September 14, Plaintiff was not

wearing his identification wristband, and Stuckey-Parchmon asked a unit officer to


1
       The complaint does not indicate Robeinson’s first name or the first name of other
officers described herein.
2
       The complaint does not indicate whether Plaintiff received his medications after
the incident on June 6, 2018; however, Plaintiff’s grievance regarding this incident,
which was attached to his complaint, reflects that Plaintiff was given his medication 12
hours later. ECF No. 1 at Ex. 1.
3
       Neither the complaint nor the attached grievances indicates whether Plaintiff
ultimately received his medications on September 14, and 16, 2018.
                                                 2
retrieve Plaintiff’s booking card to identify Plaintiff. When Plaintiff asked why Stuckey-

Parchmon needed to see his booking card when she already knew who he was, Stuckey-

Parchmon threw Plaintiff’s medications into the trash and left the unit. The following

day, when Plaintiff asked for his medications, Stuckey-Parchmon told Plaintiff to “get

away from [her]” and called the next inmate in line for medications. Id. ¶ 25. The

housing unit officer at the time, Officer Coticchio, instructed Plaintiff to file a grievance

and told Plaintiff that he (Coticchio) would “call medical to send someone [else] up to

give [Plaintiff] his meds.” Id. ¶ 26. The next day, Stuckey-Parchmon again refused to

give Plaintiff his medications, telling Plaintiff to step out of line. Coticchio then told

Plaintiff: “You know what you have to do. You file your grievance and I’ll file my

report.” Id.

       Plaintiff alleges that as a result of failure to timely receive his regular medications,

he suffered headaches and loss of sleep, dangerously high blood pressure, and unhealthy

blood sugar levels; and he had to increase his dosage of one or more medications due to

the irregular administration.

       Following each of these incidents, Plaintiff filed a grievance on the day-of and did

not receive any response, notwithstanding that the County Department of Justice

Services’ Inmate Handbook requires the County to respond to grievances within five

days. On September 19, 2018, Plaintiff filed a sixth grievance, complaining that none of

his prior grievances had been addressed. Again, Plaintiff did not receive a timely

response. He therefore filed a complaint in this Court, pro se, on October 1, 2018. Only

after filing this lawsuit did Plaintiff receive a response from the County to his grievance,

                                                  3
in the form of a Formal Inmate Grievance Response Form with the purported date of

September 22, 2018, responding to Plaintiff’s September 19, 2018 grievance.

       On April 22, 2019, the Court granted Plaintiff’s motion to appoint counsel, and

appointed counsel thereafter sought leave to amend Plaintiff’s complaint. On May 31,

2019, the Court granted Plaintiff’s motion for leave to amend in part, permitting Plaintiff

to add factual allegations against Stuckey-Parchmon and to add municipal liability claims

against the County.4 ECF No. 32.

       Plaintiff’s amended complaint contains two counts brought pursuant to 42 U.S.C.

§ 1983. Count I, asserted against Stuckey-Parchmon in her individual capacity and

against the County, alleges a violation of Plaintiff’s Eighth Amendment rights based on

Stuckey-Parchmon’s refusal to dispense Plaintiff’s medication. Count II, asserted against

the County only, alleges a violation of Plaintiff’s Fourteenth Amendment rights based on

the County’s lack of, or disregard of, a grievance process. Plaintiff seeks compensatory

and punitive damages.

         The County now moves to dismiss both claims against it for failure to state a

claim. The County argues that Count I fails to plausibly allege an underlying

constitutional violation or municipal liability under Monell v. Department of Social

Services of City of New York, 436 U.S. 658 (1978). As to Count II, the County argues

that there is no constitutional right to a prison grievance procedure.


4
        The Court denied leave to add a claim against the County’s Justice Services
Department, which is not a suable entity, and to add a redundant claim against a County
official, Julia Childery, in her official capacity. ECF No. 32.

                                                 4
                                        DISCUSSION

       To survive a motion to dismiss, a plaintiff’s claims must contain sufficient factual

matter, accepted as true, to “state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). The reviewing court accepts the plaintiff’s

factual allegations as true and draws all reasonable inferences in favor of the nonmoving

party. Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017). But “[c]ourts are not bound to

accept as true a legal conclusion couched as a factual allegation, and factual allegations

must be enough to raise a right to relief above the speculative level.” Id.

Deliberate Indifference to Medical Needs (Count I)

       For § 1983 liability to attach to the County, Plaintiff must show an underlying

constitutional violation and that the violation resulted from an official municipal policy,

an unofficial custom, or a deliberately indifferent failure to train or supervise. Mick v.

Raines, 883 F.3d 1075, 1079 (8th Cir. 2018).

       As to the underlying constitutional violation, while the County correctly asserts

that pretrial detainees’ rights are examined under the Fourteenth Amendment and not the

Eighth, because pretrial detainees are entitled to at least the same level of rights as

inmates, the analysis is the same. See Ryan v. Armstrong, 850 F.3d 419, 425 (8th Cir.

2017). In both cases, the plaintiff must show “that he suffered from an objectively

serious medical need and that one or more defendants “had actual knowledge of that need

but deliberately disregarded it.” Id. “To be objectively serious, a medical need must

have been diagnosed by a physician as requiring treatment.” Jackson v. Buckman, 756

F.3d 1060, 1065 (8th Cir. 2014). And to demonstrate deliberate indifference, a plaintiff

                                                   5
must show that a prison medical provider’s “actions were so inappropriate as to evidence

intentional maltreatment or a refusal to provide essential care.” Id. at 1066.

       Here, Plaintiff has adequately pled a constitutional violation by alleging facts to

plausibly demonstrate that he had a medically diagnosed condition requiring medication,

which Stuckey-Parchmon intentionally and unjustifiably refused to give him.

       As to municipal liability, as relevant here, a plaintiff may establish liability based

on “unofficial” policy or a “custom.” To do so, a plaintiff must plead facts sufficient to

plausibly infer “(1) the existence of a continuing, widespread, persistent pattern of

unconstitutional misconduct by the municipality’s employees; (2) deliberate indifference

to or tacit authorization of such conduct by the municipality’s policymaking officials

after notice to the officials of that misconduct; and (3) that [the plaintiff] was injured by

acts pursuant to the municipality’s custom, i.e., that the custom was a moving force

behind the constitutional violation.” Meier v. St. Louis, Missouri, City of, 934 F.3d 824,

828 (8th Cir. 2019) (cleaned up and citations omitted).

       “[M]ultiple incidents involving a single plaintiff could establish a ‘custom’ if

some evidence indicates that the incidents occurred over a course of time sufficiently

long to permit notice of, and then deliberate indifference to or tacit authorization of, the

conduct by policymaking officials.” Johnson v. Douglas Cty. Med. Dep't, 725 F.3d 825,

828–29 (8th Cir. 2013). At this stage, Plaintiff’s allegations of five separate incidents of

refusal to provide medication, and notice to supervisors on each occasion, are sufficient

to plausibly infer an unofficial policy or custom of constitutional violations. See, e.g.,

Valentino v. Vill. of S. Chicago Heights, 575 F.3d 664, 675 (7th Cir. 2009) (“If the same

                                                  6
problem has arisen many times and the municipality has acquiesced in the outcome, it is

possible (though not necessary) to infer there is a policy at work.”) (citation omitted).

       The County argues that it cannot be held liable because, according to Plaintiff’s

own allegations and grievances, the County investigated the incidents and intervened on

at least the first two occasions to find another nurse to administer the medications. But,

taking Plaintiff’s allegations as true, after those two occasions and despite the County

having notice of the issue, Stuckey-Parchmon continued to intentionally deny Plaintiff his

medications on at least three more occasions. Moreover, the County did not respond to

any of Plaintiff’s grievances regarding these issues. It can be reasonably inferred from

the complaint that, after receiving notice of the issue, the County did not take sufficient

(or any) action to correct Stuckey-Parchmon’s behavior. As such, at this stage,

Plaintiff’s has sufficiently pled municipal liability. See Hare v. Cty. of Kane, No. 14 C

1851, 2014 WL 7213198, at *2-4 (N.D. Ill. Dec. 15, 2014) (concluding that

a single plaintiff’s allegations of frequent instances of inadequate medical care in a jail

over a 25-day period were sufficient to “provide an implication that” a widespread policy

existed of providing all inmates with that particular plaintiff’s medical needs with

inadequate care). The Court will deny the County’s motion to dismiss Count I.

Grievance Procedure (Count II)

       Although Plaintiff adequately pled a constitutional violation in Count I, the same

is not true for Count II. To the extent Count II alleges a constitutional violation arising

out of the County’s failure to provide or adhere to its written grievance procedure, the

claim fails because there is no constitutional right to a prison grievance procedure. See

                                                  7
Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (holding that no constitutional

violation arose from officer’s failure to process prison grievances because a prison

grievance procedure “does not give rise to a protected liberty interest requiring the

procedural protections envisioned by the fourteenth amendment”).

       Plaintiff suggests in his response to the motion to dismiss that the County’s failure

to respond to his grievances “are further pleaded facts showing the County’s failure to

train Stuckey-Parchmon amounted to deliberate indifference towards the constitutional

rights of persons with whom Stuckey-Parchmon would interact, and was the cause of the

unconstitutional denial of medical treatment Plaintiff has alleged.” ECF No. 41 at 1-2.

That may be true, but such allegations are therefore pled in support of Count I’s claim

alleging municipal liability for deliberate indifference to a serious medical need. The

County’s failure to respond to grievances does not give rise to an independent

constitutional violation. See Buckley, 997 F.2d at 495. The Court will therefore grant

the County’s motion to dismiss Count II.

                                     CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that St. Louis County’s motion to dismiss is

GRANTED in part, as to Count II only, and otherwise DENIED. ECF No. 38.


                                             ______________________________
                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE


Dated this 28th day of October, 2019.

                                                 8
